Exhibit 10(b)

AMENDMENT OF RESTRICTED STOCK

UNIT AWARD AGREEMENT

(with related Dividend Equivalent Rights)

(Canadian Version)

TIM HORTONS INC.

This Amendment, made effective as of May 1, 2007, is between Tim Horton Inc., a
Delaware Corporation (the “Company”),                     , a
                             (the “Employer”), and                      (the
“Grantee”) (collectively, the “Parties”).

WHEREAS effective as of August 1, 2006, the Parties entered into the Restricted
Stock Unit Award Agreement (“Original RSU Agreement”), which provides for the
terms and conditions governing the “Award” (as defined in the Original RSU
Agreement) of Restricted Stock Units (“RSUs”) made to the Grantee on August 1,
2006.

WHEREAS the Parties desire to amend the Original RSU Agreement in accordance
with the terms set forth herein.

WHEREAS capitalized terms used in this Amendment but not otherwise defined
herein shall have the meanings attributed to such terms in the Original RSU
Agreement.

NOW THEREFORE the Parties hereby agree that the forgoing recitals are
incorporated herein by reference and as follows:

 

1. Section 1.2 of the Original RSU Agreement is hereby amended by:

 

  (a) deleting the following from the sixth and seventh lines:

“(provided that no fractional Restricted Stock Units shall be granted)”; and

 

  (b) inserting the following at the end of Section 1.2:

Fractional Restricted Stock Units may be generated upon the automatic settlement
of Dividend Equivalent Rights into additional Restricted Stock Units and upon
the vesting of a portion of a Restricted Stock Unit award (see Section 3). These
fractional Restricted Stock Units continue to accrue additional Dividend
Equivalent Rights and accumulate until the fractional interest is of sufficient
value to acquire an additional Restricted Stock Unit as a result of the
settlement of future Dividend Equivalent Rights, subject to adjustment upon the
vesting of a portion of the underlying Restricted Stock Unit award (See
Section 3). The Committee shall determine appropriate administration for the
tracking and settlement of Dividend Equivalent Rights, including with respect to
fractional interests, and the Committee’s determination in this regard shall be
final and binding upon all Parties.

 

2. Section 3 of the Original RSU Agreement is hereby amended by:

 

  (a) deleting the following from the second and third lines: “(rounded down to
the next whole Stock Unit, if necessary);” and

 

  (b) inserting the following at the end of Section 3:

Fractional Restricted Stock Units may be generated and/or adjusted upon the
vesting of one-third of the Restricted Stock Units awarded under this Agreement.
See Section 7 regarding settlement of fractional Restricted Stock Units.



--------------------------------------------------------------------------------

3. Section 7 of the Original RSU Agreement is hereby amended by, at the end of
the second paragraph of that Section, inserting:

Fractional Shares may be generated upon settlement of vested Restricted Stock
Units. All parties understand, acknowledge and agree that fractional Shares
cannot be traded in the public markets, and therefore, any fractional Share
owing to Grantee upon settlement and payment for a vested fractional Restricted
Stock Unit, after taking into account the reduction to the number of Shares as
required under Section 10 of this Agreement, if applicable, will ultimately be
paid and settled in cash when the Grantee sells shares through the Plan
Administrator or transfers Shares out of the Plan Administrator’s system. The
Committee shall determine appropriate administration for the settling of vested
Restricted Stock Units, including with respect to fractional interests, and the
Committee’s determination in this regard shall be final and binding upon all
Parties. As used herein, “Plan Administrator” shall mean the party engaged by
the Company to administratively track awards and accompanying Dividend
Equivalent Rights granted under the Plan, as well as handle the process of
vesting and settlement of such awards.

 

4. Section 10 of the Original RSU Agreement is hereby amended by inserting the
following at the end of such Section 10:

Fractional Shares may be generated and/or adjusted upon the withholding of taxes
in accordance with this Section 10, and the settlement of the Restricted Stock
Units into Shares will be adjusted by the amount of the withholding, including
by the fractional Shares generated and/or adjusted upon the withholding
transaction. Any fractional Shares will ultimately be paid or settled in cash in
accordance with Section 7 of this Agreement. Additional fractional Shares may
continue to accrue and be added to existing fractional Shares upon future
vesting and settlement of Restricted Stock Units (in accordance with the terms
of this Agreement) if vested Shares remain in the Plan Administrator’s system.

 

5. Except as set forth in this Amendment, the Original RSU Agreement shall
remain unmodified. By executing this Amendment, all Parties agree that the
Original RSU Agreement shall continue in full force and effect, in accordance
with its terms, as amended hereby.

This AMENDMENT has been entered into to be effective on and as of the 1st day of
May, 2007.

 

TIM HORTONS INC. (“Company”)

By:                                                            

 

Name:                                                       

 

Title:                                                          

 

 

                                                                   

 

(“Employer”)

By:                                                             

 

Name:                                                        

 

Title:                                                          

 

GRANTEE 

                                                                       

Print Name:                                                

 

 